Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/22 has been entered.
 
Response to Arguments
	Applicants arguments and amendments, filed on 9/7/22, overcome all of the previously relied upon prior art rejections to Yabunouchi et al. (US 2012/0012832) and Kato et al. (US 2013/0299806).  As correctly pointed out by Applicants, the compounds taught and suggested by Yabunouchi et al. and Kato et al. are outside the scope of the compounds as instantly claimed.  The prior art rejection to Takada et al. (US 2011/0031877) is maintained.  Applicants have amended independent claim 1 such that variable L2 is a linker selected from phenylene, terphenylene, 1-naphthylene, 2-naphthylene, dibenzofuranylene, dibenzothiophenylene, or carbazolylene which may be unsubstituted or substituted with the groups recited in claim 1.  As claimed, variable L2 excludes a biphenylene group.  Applicants argue that the compound relied upon by the Examiner in the previous Office action includes variable L2 as being equal to a biphenylene.  While the compound relied upon in Takada et al. has a biphenylene linkage between the central amine nitrogen and the phenanthrenyl group, it may still be properly relied upon to reject claim 1 because of the way claim 1 is presented.  Specifically, variable r in claim 1 is an integer from 1-4.  So a biphenylene linker as applied to claim 1 can be when variable r is equal to 1 and variable L2 is equal to biphenylene.  However, a biphenylene linker as applied to claim 1 can be when variable r is equal to 2 and variable L2 is equal to phenylene, with one phenylene being unsubstituted, and one phenylene being substituted with a methyl group.  For this reason, the prior art rejection to Takada et al. is wholly maintained.  Additionally, Applicants amendments to claim 1 have caused dependent claim 4 to be rejected under 112(d), for reasons provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 10 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites that variable L2 can be biphenylene.  However, variable L2 as recited in claim 1 is exclusive of biphenylene and thus claim 4 does not serve to further limit claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.  Claim 10 is included in this rejection as it is dependent on claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US 2011/0031877).
Claim 1: Takada et al. teaches organic electroluminescent elements and display devices using the same.  The organic electroluminescent elements include a material represented by general formula (1), and a material represented by general formula (2) in its multilayer structure (abstract).  General formula (1) of Takada et al. is taught in paragraph 0008.  In general formula (1), variables, Ar1, Ar2, and Ar3 are independently selected from a phenyl group, a naphthyl group, a phenanthrenyl group, and an anthracenyl group (paragraph 0009).  A specific compound of formula (1)-3 is taught in paragraph 0011, which shows a phenanthrenyl substituted monoamine compound which is bonded at the 1-positions of each phenanthrenyl group.  Given the limited number of choices for variables Ar1-Ar3 in general formula (1) and the specific bonding position at the 1-position in a preferred compound of Takada et al., it would have been obvious to one having ordinary skill in the art to have prepared a compound which is analogous to compound (1)-3 but having two phenanthrenyl groups as variables Ar1 and Ar2 and a phenyl group as variable Ar3.  Such a compound would have the structure 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  As applied to Chemical Formula 1 of claim 1, the above compound has variable p equal to 1, variable L1 equal to biphenylene which is substituted with one C1 alkyl group (methyl), variable r equal to 2, variable L2 equal to phenylene with one phenylene being unsubstituted and one phenylene being substituted with one C1 alkyl group (methyl), variable q is equal to 1, variable L3 is equal to biphenylene, and variable Ar1 is equal to phenyl, thereby satisfying claim 1.
Claim 2: The compound shown above, which is rendered obvious by the overall teachings of Takada et al., satisfies the limitations of chemical formula 2-a, with the variable assignments being the same as described in claim 1 above.
Claim 4: In the compound shown above, variables p and r are equal to 1, and L1 and L2 are equal to biphenylene, thereby satisfying claim 4.1
Claim 5: In the compound shown above, an alternate way of assigning variables can be to make variable q equal to 1, variable L1 equal to phenylene, and variable Ar1 equal to biphenyl, or variable Ar1 equal to a phenyl substituted phenyl group.  Such variable assignments satisfies the limitations of claim 5.
Claims 7, 8, 10, and 11: The compounds taught by Takada et al. are taught to be employed as hole transport materials in organic electroluminescent devices.  The employments of any one of the taught or properly suggested compounds of Takada et al., which includes the compound shown above, as a hole transport material, would have been obvious to one having ordinary skill in the art.  A device comprising the above compound as a hole transport material in an organic electroluminescent device would be comprised of a first electrode (ITO anode), a second electrode (Al cathode), and an organic layer comprising a compound satisfying claims 1, 2, 4, and 5, thereby satisfying claims 7, 8, 10, and 11.

Allowable Subject Matter
Claims 6 and 12 are allowed for reasons already of record.  Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 This rejection is based on Applicants as filed claims and does not address the 112(d) issue described above.